DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 3 & 4 are a block diagram and a flowchart, respectively, labeled with only reference characters, therefore not providing a useful drawing for description or for the process of examination, they must be labeled with the appropriate corresponding text according to US format.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is unclear how the “travel route data” controls the characteristic, understood by the instant specification to be an operation or operating parameter, of the sensor device. Generally, a sensor device would be controlled via a controller, actuator, or something of the sort in response to the receipt of data.
Regarding claim 14, the term “locomotion phase” is unclear. For the purposes of art rejection, it is interpreted to be referring to the sensors ability to move. 
Further regarding claim 14, the term "approximately" is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claims 10-13, they are rejected on the basis that they are dependent from the previously rejected claim 9.
Regarding claims 15-16, they are rejected on the basis that they are encompassed in scope by the previously rejected claim 9.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stathis; Christopher et al. (WO 2016122744 A2).
Regarding claim 9, Stathis teaches:
A sensor device for an automated vehicle, comprising: at least one data interface; (See dataflow diagram Figure 4; Paragraph 15)
and an evaluation unit; wherein travel route data are suppliable to the evaluation unit via the data interface, (Paragraph 18: “The planning system 106 includes a vehicle computer system 118 having one or more processing resources and memory to process sensor data acquired from a sensing system 120.”)
and wherein an environment detection characteristic of the sensor device is controllable with the travel route data. (Paragraph 16: “trajectory-based sensor planning on a vehicle is provided to dynamically adjust a current field of view of one or more directional sensors based on an expected path of the vehicle.)

Regarding claim 10, Stathis teaches the system of claim 9 and further teaches:
wherein the travel route data include trajectory data (Paragraph 16)

Regarding claim 11, Stathis teaches the system of claim 9 and further teaches:
wherein at least one driving maneuver executed by a driver of the automated vehicle is taken into account via the data interface. (Paragraph 16: “Trajectory-based sensor planning may be implemented in whole or in part within autonomous aircraft, such as optionally-piloted vehicles (OPVs) and unmanned aerial vehicles (UAVs), and/or may be provided to assist a human-piloted aircraft. Furthermore, trajectory-based sensor planning can be implemented in any type of vehicle, including an aircraft, watercraft, spacecraft, or land vehicle.”)

Regarding claim 12, Stathis teaches the system of claim 9 and further teaches:
wherein the sensor device includes a lidar sensor, a video sensor, a radar sensor, and/or an ultrasonic sensor. (Paragraph 19: “the directional sensor 124 may be one or more of: a LIDAR scanner, a video camera, a multi- spectral camera, a stereo camera system, a structure light-based 3D/depth sensor, a time-of-flight camera, a LADAR scanner, a RADAR scanner, a phased array sensor, or the like in order to capture sensor data within a field of view to assist in vehicle navigation.”)

Regarding claim 13, Stathis teaches the system of claim 9 and further teaches:
wherein the sensor device is usable as a frontal sensor system and/or as a side sensor system, and/or as a rear sensor system of the automated vehicle. (Figure 1 shows the directional sensor mounted to the front of the vehicle; Paragraph 18)

claim 14, the claim is extremely unclear; however, Stathis teaches the system of claim 9 and further teaches:
wherein the environment detection characteristic encompasses a locomotion phase of the vehicle lasting approximately 5s to approximately 10s. (Paragraph 8: “the current field of view of the directional sensor is adjusted by an actuation system.” The arbitrary range of “approximately 5s to approximately 10s” is not apparently integral to the device’s function, it does not apparently impact how the device is constructed or operated.  One of ordinary skill in the art is expected to routinely experiment with parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II A)

Regarding claims 15-16, they are rejected on the basis that they are directed to a method and non-transitory computer readable medium encompassed in scope by the previously rejected claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W.V./Examiner, Art Unit 3662            

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662